DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgement is made to Applicant’s claim amendments received 23 May 2022.  Claims 1, 3-9 and 16-22 are currently amended of which claim 1 is currently amended and claims 16-22 are new.  Claims 2 and 10-15 are cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim states that the aqueous solution comprises vanadium and bismuth nitrates in a nitric acid solution; however, claim 1, upon which claim 20 is dependent already claims vanadium containing anions and bismuth containing cations.  Therefore it is unclear as to if the limitations of claim 20 intend to narrow those of claim 1 or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0179810 to Yoon (Yoon) in view of the Non-Patent Literature “Facile fabrication of an efficient BiVO4 thin film electrode for water splitting under visible light irradiation” to Jia et al. (Jia), further in view of US Patent Application Publication No. 2016/0028092 to Kudo et al. (Kudo) and further in view of US Patent Application Publication No. 2015/0101664 to Hu et al. (Hu).
As to claims 1, 3, 4, 5, 6 and 20, Yoon teaches an electrode for oxygen production from water decomposition utilizing sunlight comprising a photocatalyst on a support wherein the photocatalyst comprises, for example, bismuth vanadate (BiVO4) doped with lithium (Paragraphs 0040, 0045 and 0051).  However, Yoon is silent as to specifically how this electrode is produced.
However, Jia also discusses the production of photoanodes for water electrolysis comprising bismuth vanadate and teaches that an improved bismuth vanadate electrode can be formed via forming the electrode by coating a substrate utilizing a precursor solution comprising 0.2 to 3 mM bismuth nitrate (bismuth cation) and 0.2 to 3 mM ammonium metavanadate (vanadium containing anions), in a 1:1 ratio, to yield a coated substrate which is then calcined in air to form crystalline bismuth vanadate on the substrate wherein the addition of doping components to the photocatalyst occurs after the calcination (Material and Methods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the BiVO4 layer of Yoon via the method of Jia, and to dope with lithium after the calcination step, with the expectation of forming an improved bismuth vanadate coating as taught by Jia.
  However, Jia contemplates a dip coating method and fails to teach a spray coating method.  However, Kudo discusses the formation of a bismuth vanadate layer with the same precursor  solution as in Jia, Kudo specifically mentioning the work of Jia, and teaches that this precursor can equivalently be spray coated as an alternative to dip coating (0067-0070 and 0073).  Therefore, it would have been obvious to one of ordinary skill in the art to form the coating via spray coating as a known equivalent to dip coating as taught by Kudo (MPEP 2144.06 II).
Jia further teaches that the effective means of doping this BiVO4 photoanode comprises applying the doping material to the precursor BiVO4 electrode and then heating to yield a doped bismuth vanadate electrode (Materials and Methods).  It would have been obvious to apply this known doping method to any of the desired dopants of Yoon, including the lithium dopant.  
However, the combination fails to specifically teach a desired concentration of lithium in the lithium doped bismuth vanadate electrode.  However, Hu also discusses photoanodes doped with lithium and teaches that the dopants are utilized to aid electron flow (Paragraphs 0036 and 0054).   Therefore, it would have been obvious to one of ordinary skill in the at  the time of invention to optimize the concentration of the lithium dopant in the electrode in order to optimize the electron flow (MPEP 2144.05).
As to claims 7 and 8, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 1.  Jia further teaches that an effective means for impregnation (doping) of a material into this formed bismuth vanadate layer comprise the calcination of an aqueous nitrate solution of the material to be impregnated in a high temperature air environment (Materials and Methods).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize this same doping/impregnation method of Jia for the lithium, with the expectation of effectively doping the lithium, thus a method step in which the lithium is provide as an aqueous solution of lithium nitrate, which would at least partially vaporize at the high temperatures of calcination.  
As to claim 9, the combination of Yoon, Jia, Kudo and Hu teaches the apparatus of claim 7.  Yoon further teaches that the electrode can comprise a planar form (Figure 3).
As to claim 16, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 1.  Jia further teaches that heating the coated substrate comprises annealing (calcination) of the coated substrate at a temperature of 300 to 450°C for a length of time (Materials and Methods).
As to claim 21, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 1.  The combination fails to further teach a desirable lithium concentration in the solution for doping lithium.  However, as discussed above, Hu also discusses photoanodes doped with lithium and teaches that the dopants are utilized to aid electron flow and that it would have been obvious to one of ordinary skill in the at  the time of invention to optimize the concentration of the lithium dopant in the electrode in order to optimize the electron flow, and thus obviously also optimize the concentration of the lithium, in the form of a nitrate, in the precursor solution that supplies this lithium (MPEP 2144.05).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Jia, Kudo and Hu as applied to claim 1 and further in view of US Patent No. 2011/0266136 to Varma et al. (Varma).
As to claim 18, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 1.  Jia further teaches that the heating of the lithium doped crystalline bismuth vanadate precursor electrode comprises annealing (calcination) of the lithium doped crystalline bismuth vanadate precursor electrode for a length of time (Materials and Methods).  However, Jia contemplates only a single temperature of 400°C.  However, Varma also discusses annealing for photoelectrochemical conditions and teaches that the temperature of the annealing can be changed in order to change the crystal structure of the calcined layer (Paragraph 0055).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the temperature of the annealing step of Jia in order to optimize the crystal structure as taught by Varma.  
As to claim 19, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 18.  However, the combination fails to further teach that the annealing time is 2 hours.  However, in addition to temperature, Varma further teaches that the time of the annealing can be changed in order to change the crystal structure of the calcined layer (Paragraph 0055).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the time of the annealing step of Jia in order to optimize the crystal structure as taught by Varma.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Jia, Kudo and Hu as applied to claim 1 above, and further in view of US Patent No. 2013/0168228 to Ozin et al. (Ozin).
As to claim 22, the combination of Yoon, Jia, Kudo and Hu teaches the method of claim 1.  However, Kudo merely mentions spray coating in general and fails to specifically teach ultrasonic spray coating.  However, Ozin also discusses the formation of coating layers comprising, for example, BiVO4, and teaches that ultrasonic spray pyrolysis is a known equivalent to general spay coating (Paragraph 0329).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize ultrasonic spray coating in place of general spray coating with the expectation of forming the BiVO4 layer as a known equivalent as taught by Ozin (MPEP 2144.06 II).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reason for the indication of allowable subject matter is the inclusion of the limitations towards the length of the calcining step.  The prior art teaches significantly longer lengths of time.  

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the Examiner has inappropriately applied the law on routine optimization and utilized it as a catch all substitute for disclosure.  However, the Examiner disagrees.  The Examiner maintains that Hu teaches that the dopants when incorporated are utilized for electron flow and the Examiner further maintains that it would therefore have been obvious that the concentration of these dopants would thus affect the electron flow.  The Examiner further maintains that it would not be beyond routine experimentation to vary the concentration of the dopants incorporated into the layer.  The Examiner does not agree that with the Applicant’s statement that “the Office Action’s articulation presumes that discovery of any range is always routine” but merely maintains that the claimed ranges as discussed above are obvious.  
Kudo has no longer been utilized for optimizing the concentration of bismuth nitrate and thus the arguments no longer apply.  However, similarly as above in view of Hu, the Examiner disagrees that the law was misapplied.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0267234 to Reece et al. – teaching the relationship between dopant concentration in final product and solution utilized for CVD
US 2010/0108488 to Chen et al. – discussing dopant concentrations
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794